J-S62040-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

DAVID BRICKER

                            Appellant                 No. 849 WDA 2015


             Appeal from the Judgment of Sentence May 13, 2015
               In the Court of Common Pleas of Fayette County
             Criminal Division at No(s): CP-26-CR-0000835-2014


BEFORE: GANTMAN, P.J., JENKINS, J., and PLATT, J.*

MEMORANDUM BY GANTMAN, P.J.:                     FILED DECEMBER 29, 2015

        Appellant, David Bricker, appeals from the judgment of sentence

entered in the Fayette County Court of Common Pleas, following his jury trial

convictions of unlawful contact with a minor—sexual offenses, indecent

assault—complainant less than sixteen (16) years of age, and harassment.1

We affirm.

        The trial court summarized the relevant facts and procedural history of

this case as follows:

           In October of 2013,…the minor victim, met Appellant David
           Bricker through her neighbor, Lora Rulli, who was dating
           Appellant at the time. Ms. Rulli knew Appellant as David
           Kennedy and introduced him to the victim as such. After
____________________________________________


1
    18 Pa.C.S.A. §§ 6318(a)(1), 3126(a)(8), and 2709(a)(1), respectively.


_____________________________

*Retired Senior Judge assigned to the Superior Court.
J-S62040-15


        they met, Appellant and the victim started communicating
        with each other. Their communications took many forms,
        whether it was in person or electronically. The victim
        testified  she   obtained    Appellant’s  online    contact
        information from Appellant so they could communicate
        with each other over the internet. She testified they would
        communicate online “every once in a while” and the
        content of the conversations included things only the two
        of them knew about. Specifically, [the victim] testified
        [Appellant] would tell her he wanted to be with her and he
        wanted to marry her.

        One afternoon in November of 2013, Ms. Rulli and
        Appellant asked the victim and her brother…to help clean
        [Ms. Rulli’s] attic. Appellant, the victim, and her brother
        were cleaning the attic; Ms. Rulli only came up to the attic
        periodically. While they were cleaning the attic, Appellant
        on several occasions asked the victim’s brother to take
        chairs downstairs, leaving the victim and Appellant alone in
        the attic.

        While Appellant was alone in the attic with the victim, he
        told her that he loved her and not to tell anyone.
        Appellant also kissed the victim on the lips and grabbed
        and squeezed her buttocks. This was corroborated by the
        victim’s brother, who testified that before he went
        downstairs, he saw Appellant kiss his sister on the lips and
        [grab] her buttocks.

        About a month later, Patrick Ruff, a Connellsville City
        Police Officer, was notified that the victim’s father found
        messages between Appellant and the victim. The case was
        initially reported to Officer Ruff regarding a person named
        David Kennedy; however, throughout his investigation,
        Officer Ruff ascertained David Kennedy’s real name to be
        David Allen Bricker. Officer Ruff also determined [the
        victim’s] date of birth is…and Appellant’s date of birth is….
        Therefore[,] the child victim was fifteen (15) years of age
        and [Appellant] was fifty-one (51) years of age at the time
        of the offense.

(Trial Court Opinion, filed July 27, 2015, at 2-4) (internal footnote and

citations to record omitted).   At the beginning of Appellant’s trial, defense

                                     -2-
J-S62040-15


counsel filed an oral motion in limine to exclude any alleged text messages,

emails, or internet messages between Appellant and the victim, as well as

any related testimony. Defense counsel argued the Commonwealth had not

properly authenticated that Appellant had sent any of the messages.          The

court denied the motion.

       On February 5, 2015, a jury convicted Appellant of unlawful contact

with a minor—sexual offenses, indecent assault—complainant less than 16

years of age, and harassment.                  That same day, the court sentenced

Appellant to an aggregate term of three and one-half (3½) to seven (7)

years’ imprisonment.        The court also deemed Appellant to be a sexually

violent predator (“SVP”), which subjects Appellant to a lifetime registration

under the Sex Offender Registration and Notification Act (“SORNA”).2

Appellant timely filed a post-sentence motion, which the court denied on

May 18, 2015. On May 27, 2015, Appellant timely filed a notice of appeal.

The court ordered Appellant on May 28, 2015, to file a concise statement of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(b), and Appellant

timely complied on May 29, 2015.

       Appellant raises the following issues for our review:
____________________________________________


2
  “[SORNA], commonly referred to as the Adam Walsh Act, became effective
on December 20, 2012. By its terms, any individual who was then being
supervised by the board of probation or parole was subject to its provisions.”
Commonwealth v. Partee, 86 A.3d 245, 246 (Pa.Super. 2014). SORNA
replaced Megan’s Law as the statute governing the registration and
supervision of sex offenders.



                                           -3-
J-S62040-15


          DID THE TRIAL COURT ERR IN DENYING APPELLANT’S
          MOTION IN LIMINE, WHICH SOUGHT TO EXCLUDE EMAILS
          AND TEXT MESSAGES PURPORTEDLY AUTHORED BY
          APPELLANT TO COMPLAINANT AND ALL TESTIMONY
          CONCERNING SAID EMAILS AND TEXT MESSAGES?

          DID THE COMMONWEALTH FAIL TO PROVIDE SUFFICIENT
          EVIDENCE TO PROVE BEYOND A REASONABLE DOUBT
          THAT APPELLANT INTENTIONALLY CONTACTED THE
          COMPLAINANT FOR THE PURPOSE OF ENGAGING IN AN
          ACTIVITY PROHIBITED UNDER CHAPTER 31 OF THE
          CRIMES CODE?

          DID THE COMMONWEALTH FAIL TO PROVIDE SUFFICIENT
          EVIDENCE TO PROVE BEYOND A REASONABLE DOUBT
          THAT APPELLANT HAD INDECENT CONTACT AS DEFINED
          PURSUANT TO 18 PA.C.S.A. § 3101 WITH COMPLAINANT?

          DID THE SENTENCING COURT IMPOSE A HARSH, SEVERE,
          AND MANIFESTLY UNREASONABLE AND EXCESSIVE
          SENTENCE   IN   LIGHT  OF   THE   CIRCUMSTANCES
          SURROUNDING THE ALLEGED INCIDENT?

(Appellant’s Brief at 8).3

       In his first issue, Appellant argues his motion in limine to exclude all

electronic messages allegedly between Appellant and the victim, and all

related testimony, should have been granted.             Appellant alleges the

Commonwealth attempted to circumvent the Rules of Evidence by failing to

present the actual messages and merely providing testimony that Appellant

had sent the electronic messages to the victim, as well as testimony

regarding     a   summary      of   the    messages.   Appellant   contends   the

____________________________________________


3
  We note the summary of the argument section in Appellant’s brief appears
to be for a different case.



                                           -4-
J-S62040-15


Commonwealth did not properly authenticate the electronic messages, which

could    have    been       forged   over   the   internet.     Appellant   claims   the

Commonwealth did not present any evidence to show Appellant authored the

messages.       Appellant avers the Commonwealth also failed to present

evidence regarding the specifics of Appellant’s alleged instructions to the

victim    on    how    to    contact   him,   Appellant’s     screenname,   when     the

communications occurred, how the messages were exchanged, or what

specific topics of conversation would have been known only to Appellant and

the victim.      Appellant maintains he suffered undue prejudice from the

admission of testimony concerning the electronic messages.                    Appellant

concludes this Court should remand for a new trial. We disagree.

        “Admission of evidence is within the sound discretion of the trial court

and will be reversed only upon a showing that the trial court clearly abused

its discretion.”      Commonwealth v. Drumheller, 570 Pa. 117, 135, 808

A.2d 893, 904 (2002), cert. denied, 539 U.S. 919, 123 S.Ct. 2284, 156

L.Ed.2d 137 (2003) (quoting Commonwealth v. Stallworth, 566 Pa. 349,

363, 781 A.2d 110, 117 (2001)). “An abuse of discretion is not merely an

error of judgment, but is rather the overriding or misapplication of the law,

or the exercise of judgment that is manifestly unreasonable, or the result of

bias, prejudice, ill-will or partiality, as shown by the evidence of record.”

Commonwealth v. Harris, 884 A.2d 920, 924 (Pa.Super. 2005), appeal

denied, 593 Pa. 726, 928 A.2d 1289 (2007).


                                            -5-
J-S62040-15


     Relevance    is   the   threshold       for   admissibility   of   evidence.

Commonwealth v. Cook, 597 Pa. 572, 602, 952 A.2d 594, 612 (2008).

        Admissibility depends on relevance and probative value.
        Evidence is relevant if it logically tends to establish a
        material fact in the case, tends to make a fact at issue
        more or less probable or supports a reasonable inference
        or presumption regarding a material fact.

Drumheller, supra at 135, 808 A.2d at 904 (quoting Stallworth, supra at

363, 781 A.2d at 117-18). “Evidence that is not relevant is not admissible.”

Pa.R.E. 402. “The court may exclude relevant evidence if its probative value

is outweighed by a danger of one or more of the following: unfair prejudice,

confusing the issues, misleading the jury, undue delay, wasting time, or

needlessly presenting cumulative evidence.” Pa.R.E. 403.

     Instantly, the court discussed:

        “To satisfy the requirement of authenticating or identifying
        an item of evidence, the proponent must produce evidence
        sufficient to support a finding that the item is what the
        proponent claims it is.”      Pa.R.E. 901(a).    Here, the
        Commonwealth did not admit into evidence any physical
        evidence regarding electronic communications between the
        victim and Appellant. Instead, the only mention of said
        communications came from witness testimony, specifically
        from the victim. The victim testified that Appellant gave
        her his online contact information so that they could
        communicate with each other.         Moreover, the victim
        testified that the conversations between her and Appellant
        on the chat thread were only about things that she and
        Appellant knew about.

        It is the role of the jury to determine the credibility and
        believability of a witness and to determine the weight their
        testimony is to be given. Commonwealth v. Feathers,
        660 A.2d 90, 95 (Pa.Super. 1995). Since only testimony
        was presented on the issue, it was up to the jury to

                                       -6-
J-S62040-15


         determine whether they believed the victim’s testimony.
         Therefore, Appellant’s first concise issue is without merit.

(Trial Court Opinion at 4-5).      We accept the court’s conclusions.   Thus,

Appellant’s first issue merits no relief.

      In his second and third issues combined, Appellant argues there was

insufficient evidence to convict him of unlawful contact with a minor—sexual

offenses, and indecent assault—complainant less than 16 years of age.

Specifically, Appellant claims the Commonwealth failed to present sufficient

evidence to prove Appellant intentionally contacted the victim for the

purpose of engaging in a sexual offense.      Appellant alleges there was no

testimony that Appellant contacted the victim in an attempt to get her alone

or to engage in indecent contact. Appellant maintains the evidence shows

the alleged contact was the result of a spontaneous moment between

Appellant and the victim when Appellant and his girlfriend, Ms. Rulli, asked

the victim and her brother to help clean Ms. Rulli’s attic.         Appellant

concludes he should be granted a judgment of acquittal for unlawful contact

with a minor.

      Appellant also argues that the Commonwealth failed to present

sufficient evidence to show Appellant intentionally touched the victim for the

purpose of arousing or gratifying a sexual desire in Appellant or the victim.

Appellant avers the testimony merely alleged Appellant kissed the victim and

touched her buttocks.      Appellant maintains, however, that the testimony

failed to prove the alleged contact was an intimate moment between

                                       -7-
J-S62040-15


Appellant and the victim, or that it was even sexual in nature and arose to

the level of indecent contact. Appellant concludes he should be granted a

judgment of acquittal for indecent assault.     We disagree with Appellant’s

contentions.

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Joseph M.

George, Jr., we conclude Appellant’s issues two and three merit no relief.

The court’s opinion comprehensively discusses and properly disposes of the

sufficiency of the evidence questions presented. (See Trial Court Opinion at

6-9) (finding: (2) Appellant had contact with victim on multiple occasions,

including when Appellant communicated with victim through internet

messaging, and when Appellant kissed victim on her lips and grabbed and

squeezed her buttocks while in Ms. Rulli’s attic in November 2013;

Appellant’s electronic and physical contact with victim was intentional; victim

testified she received Appellant’s online information directly from Appellant;

Appellant would not have given victim information if he had no intent to

communicate with her; regardless of who created online account, act of

getting on computer, signing into account, and communicating with victim

goes toward Appellant’s intent to contact victim; testimony indicated victim

was born in July 1998, and was 15 year-old minor at time of incident;

Commonwealth established electronic communication was for purpose of

engaging in indecent assault; victim testified that content of internet


                                     -8-
J-S62040-15


messaging included how Appellant wanted to be with victim and marry her;

Appellant made victim’s brother take chairs from attic down to basement,

which left Appellant alone with victim; jury could reasonably conclude

Appellant’s actions were for purpose of engaging in sexual act with victim;

Commonwealth satisfied its burden; Appellant’s claim merits no relief; (3)

victim testified Appellant kissed her on her lips and grabbed and squeezed

her buttocks; victim’s testimony was corroborated by her brother, who

testified that he saw Appellant kiss victim and grab her buttocks; victim’s

lips and buttocks are sexual or intimate parts of person; jury reasonably

concluded that electronic communication and physical contact were for

purpose of arousing or gratifying Appellant’s sexual desire where victim

testified Appellant told her he loved her and wanted to marry her).       The

record supports the court’s decision; therefore, we have no reason to disturb

it. Accordingly, we affirm on the basis of the court’s opinion.

      In his fourth issue, Appellant argues his sentence of three and one-half

(3½) to seven (7) years’ imprisonment is manifestly unreasonable and

excessive in light of the circumstances. Specifically, Appellant claims he was

sentenced above the aggravated range for unlawful contact with a minor.

Appellant contends he has a prior record score of four, and the offense

gravity score for unlawful contact with a minor is six; therefore, a standard

range sentence is fifteen to twenty-one months’ imprisonment, with a

mitigated range of nine months’ imprisonment, and an aggravated range of


                                     -9-
J-S62040-15


twenty-seven months’ imprisonment. Appellant states his sentence of forty-

two to eighty-four months’ imprisonment falls outside the sentencing range

guidelines, and the court failed to state its reasons for sentencing Appellant

above the aggravated range.     Appellant alleges the court merely stated it

had taken into consideration the serious nature of the offense, the relative

ages of Appellant     and the    victim,   Appellant’s   prior   conviction, and

Appellant’s lack of remorse without indicating a factual or specific basis for

its decision.   Appellant maintains the court failed to provide further

justification for the sentence. Appellant concludes this Court should vacate

his judgment of sentence and remand for resentencing.                  Appellant

challenges the discretionary aspects of his sentence. See Commonwealth

v. Dunphy, 20 A.3d 1215 (Pa.Super. 2011) (stating claim that sentencing

court failed to offer adequate reasons to support sentence challenges

discretionary aspects of sentencing); Commonwealth v. Lutes, 793 A.2d

949 (Pa.Super. 2002) (stating claim that sentence is manifestly excessive

challenges discretionary aspects of sentencing).

      Appellant also argues his lifetime registration requirement as a Tier III

offender under SORNA is illegal and unconstitutional.       Appellant contends

the imposition of an additional lifetime registration requirement exceeds the

statutory maximum for unlawful contact with a minor. Appellant maintains

his lifetime registration requirement violates the Pennsylvania and United

States Constitutions’ prohibition against cruel and unusual punishment.


                                    - 10 -
J-S62040-15


Appellant concludes this Court should hold his registration requirement is

unconstitutional. We disagree with Appellant’s contentions.

        Challenges to the discretionary aspects of sentencing do not entitle an

appellant to an appeal as of right.     Sierra, supra.   Prior to reaching the

merits of a discretionary sentencing issue:

          [W]e conduct a four-part analysis to determine: (1)
          whether appellant has filed a timely notice of appeal, See
          Pa.R.A.P. 902 and 903; (2) whether the issue was properly
          preserved at sentencing or in a motion to reconsider and
          modify sentence, See Pa.R.Crim.P. 720; (3) whether
          appellant’s brief has a fatal defect, Pa.R.A.P. 2119(f); and
          (4) whether there is a substantial question that the
          sentence appealed from is not appropriate under the
          Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Commonwealth v. Evans, 901 A.2d 528, 533 (Pa.Super. 2006), appeal

denied, 589 Pa. 727, 909 A.2d 303 (2006).

        When appealing the discretionary aspects of a sentence, an appellant

must invoke the appellate court’s jurisdiction by including in his brief a

separate concise statement demonstrating that there is a substantial

question as to the appropriateness of the sentence under the Sentencing

Code.    Commonwealth v. Mouzon, 571 Pa. 419, 812 A.2d 617 (2002);

Pa.R.A.P. 2119(f).      The concise statement must indicate “where the

sentence falls in relation to the sentencing guidelines and what particular

provision of the code it violates.”    Commonwealth v. Kiesel, 854 A.2d

530, 532 (Pa.Super. 2004) (quoting Commonwealth v. Goggins, 748 A.2d

721, 727 (Pa.Super. 2000), appeal denied, 563 Pa. 672, 759 A.2d 920


                                      - 11 -
J-S62040-15


(2000)).

      The determination of what constitutes a substantial question must be

evaluated on a case-by-case basis.         Anderson, supra.         A substantial

question exists “only when the appellant advances a colorable argument that

the sentencing judge’s actions were either: (1) inconsistent with a specific

provision of the Sentencing Code; or (2) contrary to the fundamental norms

which underlie the sentencing process.” Sierra, supra at 912-13. A claim

that a sentence is manifestly excessive might raise a substantial question if

the appellant’s Rule 2119(f) statement sufficiently articulates the manner in

which the sentence imposed violates a specific provision of the Sentencing

Code or the norms underlying the sentencing process. Mouzon, supra at

435, 812 A.2d at 627.    “An allegation that a judge ‘failed to offer specific

reasons for [a] sentence does raise a substantial question.’”           Dunphy,

supra at 1222 (quoting Commonwealth v. Reynolds, 835 A.2d 720, 734

(Pa.Super. 2003)).

      As a prefatory matter, Appellant failed to include a Rule 2119(f)

statement in his appellate brief.      See Evan, supra.       Nevertheless, the

Commonwealth did not object.          Thus, we will address the merits of

Appellant’s discretionary aspects of sentencing claim. See Commonwealth

v.   Brougher,   978    A.2d   373,    375     (Pa.Super.   2004)   (determining

Commonwealth’s failure to object to absence of appellant’s Rule 2119(f)

statement does not require waiver of appellant’s discretionary aspects of


                                      - 12 -
J-S62040-15


sentencing claim).

     Furthermore, the court concluded:

        Appellant was convicted of Unlawful Contact with a Minor,
        Indecent Assault, Person Less Than 16 Years of Age, and
        Harassment. Appellant was thereafter sentenced on the
        Unlawful Contact with a Minor conviction to a term of
        imprisonment of not less than 3½ years nor more than 7
        years. Appellant’s sentence did not exceed the statutory
        maximum. Unlawful Contact with a Minor is a felony of the
        third degree, which carries with it a maximum of seven
        years. 18 Pa. C.S. § 1103(3). Appellant was sentenced
        up to seven years, falling within the maximum sentence.

        Under the provisions of the Pennsylvania Sentencing
        Guidelines, Unlawful Contact with a Minor carries with it an
        offense gravity score of six. Taking into consideration
        Appellant’s prior record score of four, the guidelines called
        for a standard range minimum of 15 to 21 months, an
        aggravated range minimum of 21 to 27 months, and a
        mitigated range minimum of 9 to 15 months.               The
        sentence imposed by the [c]ourt of not less than 3½ years
        nor more than 7 years fell above the aggravated range.

        Although Appellant’s sentence fell outside the guidelines,
        his sentence was appropriate. The sentencing guidelines,
        though important, are only one factor, and they do not
        create a presumption. Commonwealth v. Walls, 592 Pa.
        557, 575, 926 A.2d 957, 967 (2007). Thus, the guidelines
        are merely advisory and not binding on the [c]ourt.
        Commonwealth v. Feucht, 955 A.2d 377, 383
        (Pa.Super. 2008). It is only required that the [c]ourt
        provide a contemporaneous written statement if it deviates
        from the guidelines. Id.

        When a sentencing court deviates from the sentencing
        guidelines, it is important that the [c]ourt reflect a
        consideration of the sentencing guidelines, the background
        and character of the defendant, the circumstances of the
        crime, and impose a sentence that is consistent with the
        protection of the public and the rehabilitative needs of the
        defendant.    Commonwealth v. Hoch, 936 A.2d 515
        (Pa.Super. 2007). Following the imposition of sentence,

                                   - 13 -
J-S62040-15


          the [c]ourt placed on the record the reason why it
          departed from the sentencing guidelines.

              As a departure, the [c]ourt, having imposed this
              sentence above the aggravated sentencing guideline
              range, has done so due to the serious nature of this
              offense, the prior Allegheny County rape conviction,
              [Appellant’s] complete lack of remorse, the age of
              the victim at fifteen at the time of the offense and
              the age of the defendant at fifty-one.

              [Appellant], we’ve taken into consideration the
              nature of this offense, the seriousness of unlawful
              contact with a minor, a felony of the third degree,
              punishable by a term of imprisonment of up to seven
              years and a fine of up to $15,000.00.           We’ve
              considered the number of offenses to which you've
              been found guilty and we’ve reviewed a presentence
              report, considered your prior record, taken into
              consideration your rehabilitative needs and the
              gravity of this offense and we feel a lesser sentence
              would depreciate from the seriousness of this crime
              and we feel you are in need of correctional treatment
              that can be provided most effectively by your
              commitment to an institution.

          Sentencing Transcript (pp. 18-19).

          The [c]ourt considered the nature and gravity of the
          offense, the statutory limit of incarceration, the
          Pennsylvania Sentencing Guidelines, and the presentence
          report.[4] The reasoning of the [c]ourt as set forth in the
          sentence colloquy adequately supports the sentence
          imposed against Appellant. Therefore, Appellant’s final
          issue is without merit.

(Trial Court Opinion at 10-12). We accept the court’s reasoning. Therefore,
____________________________________________


4
  Where a sentencing court had the benefit of a post-sentence investigative
report, the law presumes the court was aware of and weighed the relevant
information regarding the defendant’s character and mitigating factors. See
Commonwealth v. Tirado, 870 A.2d 362 (Pa.Super. 2005).



                                          - 14 -
J-S62040-15


Appellant’s discretionary aspects of sentencing issue merits no relief.

      Moreover, we recognize that an appellant may not successfully

advance a new theory of relief for the first time on appeal. Commonwealth

v. Haughwout, 837 A.2d 480, 486 (Pa.Super. 2003) (citation omitted).

“An appellate court should not address constitutional issues unnecessarily or

when they are not properly presented and preserved in the trial court for our

appellate review.”    Commonwealth v. Berryman, 649 A.2d 961, 973

(Pa.Super. 1994) (citation omitted).          Here, Appellant challenges the

constitutionality of his lifetime registration requirement for the first time in

his brief.   Appellant failed to raise this claim at sentencing, in a post-

sentence motion, or in his Rule 1925(b) statement. Therefore, Appellant’s

claim is waived. See id.; Haughwout, supra. Moreover, even if properly

preserved, Appellant’s challenge to the constitutionality of his lifetime

registration requirement would merit no relief as Pennsylvania law states

that the registration requirements under SORNA do not constitute criminal

punishment.      See Commonwealth v. McDonough, 96 A.3d 1067

(Pa.Super.    2014)   (rejecting   argument   that   SORNA   unconstitutionally

required defendant to register for period that exceeded statutory maximum

sentence for associated crime; stating SORNA registration requirements are

product of remedial legislation with non-punitive goal of public safety).

Accordingly, we affirm Appellant’s judgment of sentence.

      Judgment of sentence affirmed.


                                     - 15 -
J-S62040-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/29/2015




                          - 16 -
                                                                       Circulated 12/04/2015 03:34 PM




               IN THE COURT OF COMMON PLEAS OF FAYETTE COUNTY,
                                 PENNSYLVANIA

    COMMONWEALTH OF PENNSYLVANIA, : CRIMINAL ACTION

          v.

    DAVID ALLEN BRICKER,                         : NO. 835 OF 2014

                  Defendant/ Appellant.

-------------                                    : JUDGE JOSEPH M. GEORGE, JR.

ATTORNEYS AND LAW FIRMS

Mark Mehalov, Esquire, Assistant District Attorney, For the Commonwealth

Shane M. Gannon, Esquire, Assistant Public Defender, For the Appellant


                                          OPINION
GEORGE, J.                                                               July 27, 2015

          Following a trial by jury, Appellant, David Allen Bricker, was found guilty of

one count of Unlawful Contact with a Minor,1 one count of Indecent Assault, Person

Less Than 16 Years of Age,2 and one count of Harassment, Subject Other to Physical

Contact.3 On May 13, 2015 this Court sentenced Appellant to a term of imprisonment

for a period of not less than three and one-half (3Yii) years nor more than seven (7)

years. Additionally, Appellant was deemed a Sexually Violent Predator (SVP) and

informed of his duty to register for life under Pennsylvania's Sexual Offender



1   18 Pa. C.S. § 6318(a)(l).

2   18 Pa. C.S. § 3126(a)(8).

a 18 Pa. C.S. § 2709(a)(l).
                                             1
                                                                            Circulated 12/04/2015 03:34 PM




    Registration and Notification Act (SO RNA).   4   Appellant filed a timely post-sentence

    motion and this Court denied same. He filed a direct appealto the Superior Court of

Pennsylvania. This Opinion is in support of the jury verdict and the sentencing order.

                                    CONCISE ISSUES

          Appellant filed the following Statement of Errors Complained of on Appeal:

       1. Did the Trial Court err in denying Appellant's Motion in Limine, which sought
          to exclude emails and text messages purportedly authored by Appellant to
          Complainant and all testimony concerning said emails and text messages?

       2. Did the Commonwealth fail to provide sufficient evidence to prove beyond a
          reasonable doubt that Appellant intentionally contacted the child victim for
          the purpose. of engaging in an activity prohibited under Chapter 31 of the
          Crimes Code?

       3. Did the Commonwealth fail to provide sufficient evidence to prove beyond a
          reasonable doubt that Appellant had indecent contact as defined pursuant to
          18 P.A. C.S.A. § 3101 with child victim?

      4. Did the Sentencing Court impose a harsh, severe, and manifestly unreasonable
         and excessive sentence in light of the circumstances surrounding the alleged.
         incident?

                                         FACTS

          In October of 2013,                     the minor victim, met Appellant David

Bricker through her neighbor, Lora Rulli, who was dating Appellant at the time. (T.T.

pp. 13, 33). Ms. Rulli knew Appellant as David Kennedy and introduced him to the

victim as such .. (T.T. pp. 13, 33). After they met, Appellant and the victim started

communicating with each other. Their communications took many forms, whether it

was in person or electronically. (T.T. p. 14).           The victim testified she obtained

Appellant's online contact information from Appellant so they could communicate


4   42 Pa. C.S. § 9799.10 et seq.
                                             2
                                                                                Circulated 12/04/2015 03:34 PM




    with each other over the internet.s           (T.T. pp. 14-15).   She testified they would

    communicate online "every once in a while" and the content of the conversations

    included things only the two of them knew about.           (T.T. pp. 14-15). Specifically, he

    testified he would tell her he wanted to be with her and he wanted to marry her. (T.T.

    p .. 15).

                One afternoon in November of 2013, Ms. Rulli and Appellant asked the victim

    and her brother,                         to help clean her attic.    (T.T. pp. 15, 29, 34).

    Appellant, the victim, and her brother were cleaning the attic; Ms. Rulli only came

    up to the attic periodically. (T.T. pp. 16, 34). While they were cleaning the attic,

Appellant on several occasions asked the victim's brother to take chairs downstairs,

leaving the victim and Appellant alone in the attic. (T.T. pp. 16, 29-30).

                While Appellant was alone in the attic with the victim, he told her that he loved

her and not to tell anyone. (T.T. p. 22). Appellant also kissed the victim on the lips

and grabbed and squeezed her buttocks. (T.T. pp. 16·17). This was corroborated by

the victim's brother, who testified that before he went downstairs, he saw Appellant

kiss his sister on the lips and grabbed her buttocks. (T.T. p. 30).

            About a month later, Patrick Ruff, a Connellsville City Police Officer, was

notified that the victim's father found messages between Appellant and the victim.

(T.T. pp. 17-18). · The case was initially reported to Officer Ruff regarding a person

named David ·Kennedy; however, throughout his investigation, Officer Ruff

ascertained David Kennedy's real name to be David Allen Bricker. (T.T. p. 38).


5
 Ms. Rulli testified it was her belief the minor victim created an online profile for Appellant
on her computer. (T.T. p. 35).
                                                    3
                                                                      Circulated 12/04/2015 03:34 PM




 Officer Ruff also determined that +he. vi'ct!m's; date of birth is July       1998 and

 Appellant's date of birth is June      1962. Therefore the child victim was fifteen

 (15) years of age and the Appellant was fifty-one (51) years of age at the time of the

 offense. (T.T. pp. 12-13, 39).

                                     DISCUSSION

    I.      The Court did not err in allowing the victim to testify about
            electronic communications between Appellant and the victim

         Appellant contends in his first concise issue that the Court erred in not

excludingemails and text messages purportedly authored by Appellant to the victim,

as well as any testimony on said communications. During trial, Appellant argued

that the Commonwealth could not authenticate that any electronic messages to the

victim came from Appellant. We believe the issue was one of credibility and was up

to the jury to determine its weight rather than an issue of admissibility.

         "To satisfy the requirement of authenticating or identifying an item of

evidence, the proponent must produce evidence sufficient to support a finding that

the item is what the proponent claims it is."          Pa. R.E. 901(a).      Here, the

Commonwealth did not admit into evidence any physical evidence regarding

electronic communications between the victim and Appellant. Instead, the only

mention of said communications came from witness testimony, specifically from the

victim. The victim testified that Appellant gave her his online contact information so

that they could communicate with each other .. Moreover, the victim testified that the

conversations between her and Appellant on the chat thread were only about things

that she and Appellant knew about.

                                          4
                                                                         Circulated 12/04/2015 03:34 PM




         It is the role of the jury to determine the credibility and believability of a

witness and to determine the weight their testimony is to be given. Commonwealth

v. Feathers, 660 A.2d 90, 95 (Pa. Super. 1995). Since only testimony was presented

on the issue, it was up to the jury to determine whether they believed the victim's

testimony. Therefore, Appellant's first concise issue is without merit.

   II.      The Commonwealth provided sufficient evidence that Appellant
            intentionally contacted the victim

         Appellant's next concise issue is whether the Commonwealth proved beyond a

reasonable doubt that Appellant intentionally contacted the victim for purposes of

engaging in behavior prohibited under Chapter 31 of the Crimes Code.

               The standard of review for a challenge to the sufficiency of
               the evidence is to determine whether, when viewed in a
               light most favorable to the verdict winner, the evidence at
               trial and all reasonable inferences therefrom is sufficient
               for the trier of fact to find that each .element of the crimes
               charged is established beyond a reasonable doubt. The
               Commonwealth may sustain its burden of proving every
               element beyond a reasonable doubt by means of wholly
               circumstantial evidence.

                The facts and . circumstances established by the
                Commonwealth need not preclude every possibility of
                innocence. Any doubt raised as to the accused's guilt is to
                be resolved by the fact-finder. [In this context, Courts] do
                not assess credibility nor . . . assign weight to any of the
                testimony of record. Therefore, we will not disturb the
                verdict unless the evidence is   so   weak and inconclusive
               'that as a matter oflaw no probability of fact may be drawn
                from the combined circumstances.

         Commonwealth v. Vogelsong, 90 A.3d 717, 719 (Pa.Super. 2014).

         On Count 1, Appellant was charged with Unlawful Contact with a Minor. To

be guilty of this crime, the Commonwealth must prove beyond a reasonable doubt

                                             5
                                                                                  Circulated 12/04/2015 03:34 PM




           that a person intentionally contacted or communicated with the minor for the purpose

           of engaging in an unlawful act under Chapter 31 of the Crimes Code, relating to

           sexual offenses. Pa. C.S. § 6318(a)(l); Commonwealth    ii.   Morgan, 913 A.2d 906, 910

           (Pa. Super. 2006). Although the victim's testimony made up a large amount of the

           evidence presented in this case, a victim's testimony alone may be enough to establish

           guilt in sexual offense cases. 18 Pa. C.S. § 3106; see also Commonwealth v. Purcell,

           589 A.2d 217, 221 (Pa. Super. 1991); Commonwealth v. Cody, 584 A.2d 992, 993 (Pa.

           Super. 1991).    After reviewing the evidence offered at trial, we believe the

           Commonwealth satisfied its burden.

                 First, Appellant had contact with the victim. Contact can include any direct
,. .   .
           or indirect contact or communication including . in person, through an electronic

           communication system or computer communications. 18 Pa. C.S. § 6318(c). The

           contact occurred on multiple occasions when Appellant communicated with the victim

           through internet messaging over the computer. See Morgan, 913 A.2d at 911 (contact

           proscribed by 18 Pa. C.S. § 6318 occurred when Appellant engaged in two online

           instant message exchanges with a. minor). Contact also occurred when Appellant and

           the victim were in the attic together at Lora Rulli's house in November. It was on

           that day in the attic when Appellant kissed the victim on her lips and grabbed and

           squeezed her buttocks.

                 Appellant's contact with the victim was also intentional. The victim testified

           she got Appellant's online contact information from Appellant himself. This fact

           ·provides a reasonable inference of Appellant's: intent to contact the victim.           If



                                                     6
                                                                     Circulated 12/04/2015 03:34 PM




Appellant had no intent on contacting the victim, he would not have furnished such

information to her. Even if the victim created an online account for Appellant, as Ms.

Rulli testified to, the act of getting on the computer, signing into the account, and

communicating with the victim goes towards his intent of contacting her.

          Furthermore, testimony revealed that the victim was born on July         1998,

making her fifteen years old at the time of the incident. Since she was fifteen years

old at the time of the incident, she was considereda minor under the law. 18 Pa. C.S.

§ 6318(c).

          Sufficient evidence was also provided by the Commonwealth to establish that

the contact was for the purpose of engaging in an unlawful act under Chapter 31 of

the Crimes Code, specifically indecent assault. The victim testified that the content

of the internet messaging communications included how Appellant wanted to be with

her and wanted to marry her. Moreover, when the victim and her brother were with

Appellant in the attic, Appellant made the victim's brother take chairs down to the

basement, leaving Appellant alone with the victim. Thus, a jury could reasonably

have found Appellant took these actions for the purpose of engaging in a sexual act

with the victim. See Morgan, 913 A.2d at 911 (it was reasonable for the jury to find

that the letters, instant messages.. and visit to the victim's home was made for the

purpose of rekindling their sexual relationship).      Therefore, Appellant's second

concise issue is without merit.

   III.      The Commonwealth provided sufficient evidence that Appellant
             had indecent contact with the victim



                                            7
                                                                     Circulated 12/04/2015 03:34 PM




      Appellant's next concise issue is whether the Commonwealth proved beyond a

reasonable doubt that Appellant had indecent contact with the victim as defined

pursuant to 18 Pa. C.S. § 3101. Appellant was charged and found guilty of Indecent

Assault, Person Less Than 16 Years of Age.

             (a) Offense defined.--A person is guilty of indecent
             assault if the person has indecent contact with the
             complainant, causes the complainant to have indecent
             contact with the person or intentionally causes the
             complainant to come into contact with seminal fluid.. urine
             or feces for the purpose of arousing sexual desire in the
             person or the complainant and:



                    (8) the complainant is less than 16 years of age and
                    the person is four or more years older than the
                    complainant and the complainant and the person
                    are not married to each other.

      18 Pa. C.S. § 3126(a)(8).

Thus, in order for Appellant to be convicted of this offense, the Commonwealth had

to provide sufficient evidence that Appellant had indecent contact with the victim.

Indecent contact is defined as "any touching of the sexual or other intimate parts of

the person for the purpose of arousing or gratifying sexual desire, in any person." 18

Pa. C.S. § 3101.

      Keeping in mind the standard articulated above on a challenge to the

sufficiency of the evidence, a reasonable jury could have found that Appellant had

indecent contact with the victim. The victim testified Appellant kissed her on her

lips and grabbed and squeezed her buttocks. Her testimony was corroborated by her

brother who also testified that he witnessed Appellant kiss her and grab her buttocks.

                                          8
                                                                          Circulated 12/04/2015 03:34 PM




 Furthermore, the parts of the victim's body that Appellant came into contact with,

 her lips and buttocks, does count as "sexual or other intimate parts of the person."

 See Commonwealth v. Capo, 727 A.2d 1126 (Pa. Super. 1999) (evidence was sufficient

to support defendant's conviction for indecent assault when defendant attempted to

kiss the victim on the mouth, reaching only her face and neck and rubbed the victim's

shoulders, back, and stomach).

         A jury could also find that this contact was for the purpose of arousing or

gratifying sexual desire in any person. The jury heard testimony that Appellant told

the victim he loved her and he wanted to marry her. These statements in conjunction

with the physical contact of the victim go towards his purpose for such actions, to

arouse or gratify sexual desire. Since sufficient evidence was provided that Appellant

had indecent contact with the victim, then Appellant's third concise issue is without ·

merit.

   IV.      The sentence imposed against Appellant is reasonable as it fell
            within the statutory maximum and adequate reasoning was given
            for the Court's deviation from the sentencing guidelines

         Appellant's final concise issue is whether the sentencing court imposed an

excessive and manifestly       unreasonable       sentence in light of the circumstances

surrounding the incident.      Appellant's claim of error with regard to the sentence

imposed by the Court is a· challenge to the discretionary aspects of the sentence.

         Imposition of a sentence is vested in the discretion of the sentencing court and

will not be disturbed absent a manifest abuse of discretion.           Commonwealth v.

Vasquez, 560 Pa. 381, 384-85, 744 A.2d 1280, 1282 (2000). An abuse of discretion is


                                              9
                                                                         Circulated 12/04/2015 03:34 PM




not shown merely by an error in judgment; rather, the Appellant must establish, by

. reference to the record, that the sentencing court ignored or misapplied the law,

exercised its judgment for reasons of partiality, prejudice, bias or ill will, or arrived

at a manifestly unreasonable decision. Commonwealth v. Mastromarino, 2 A.3d 581,

589 (Pa. Super. 2010). A sentence imposed is not excessive if it does not exceed

statutory limits and the sentencing colloquyclearly demonstrates that the sentencing

court carefully considered all evidence relevant to the determination of a proper

sentence. Commonwealth v. Burtner, 453 A.2d 10, 12 (Pa. Super. 1982).

       Appellant was convicted of Unlawful Contact with a Minor, Indecent Assault,

Person Less Than 16 Years of Age, and Harassment. Appellant was thereafter

sentenced on the Unlawful Contact with a Minor conviction to a term of imprisonment

of not less than 3 Y:i years nor more than 7 years." Appellant's sentence did not exceed

the statutory maximum. Unlawful Contact with a Minor is a felony of the third

degree, which carries with it a maximum of seven years.           18 Pa. C.S. § 1103(3).

Appellant was sentenced up to seven years, falling within the maximum sentence.

       Under the provisions of the Pennsylvania Sentencing Guidelines, Unlawful

Contact with a Minor carries with it an offense gravity score of six. Taking into

consideration Appellant's prior record score of four, the guidelines called for a

standard range minimum of 15 to 21 months, an aggravated range minimum of 21 to

27 months, and a mitigated range minimum of 9 to 15 months. The sentence imposed



6On the remaining convictions, this Court accepted the guilty verdict without imposing a
further penalty.

                                            10
                                                                      Circulated 12/04/2015 03:34 PM




by the Court of not less than 3 Yi years nor more than 7 years fell above the

aggravated range.

      Although Appellant's sentence fell outside the guidelines, his sentence was

appropriate. The sentencing guidelines, though important, are only one factor, and

they do not create a presumption. Commonwealth v. Walls, 592 Pa. 557, 575, 926

A.2d 957, 967 (2007). Thus, the guidelines are merely advisory and not binding on

the Court. Commonwealth v. Feucht, 955 A.2d 377, 383 (Pa. Super. 2008). It is only

required that the Court provide a contemporaneous written statement if it deviates

from the guidelines. Id.

      When a sentencing court deviates from the sentencing guidelines, it is

important that the Court reflect a consideration of the sentencing guidelines, the

background and character of the defendant, the circumstances of the crime, and

impose a sentence that is consistent with the. protection of the public and the

rehabilitative needs of the defendant. Commonwealth v. Hoch, 936 A.2d 515 (Pa.

Super. 2007). Following the imposition ofsentence, the Court placed on the record

the reason why it departed from the sentencing guidelines.

            As a departure, the Court, having imposed this sentence
            above the aggravated sentencing guideline range, has done
            so due to the serious nature of this offense, the prior
            Allegheny County rape conviction, the defendant's
            complete lack of remorse, the age of the victim at fifteen at
            the time of the offense and the age ofthe defendant at fifty-
            one.

            Mr. Bricker, we've taken into consideration the nature of
            this offense, the seriousness of unlawful contact with a
            minor, a felony of the third degree, punishable by a term of
            imprisonment of up to seven years and a fine of up to

                                         11
                                                                         Circulated 12/04/2015 03:34 PM




                $15,000.00. We've considered the number of offenses to
                which you've been found guilty and we've reviewed a
                presentence report, considered· your prior record, taken
                into consideration your rehabilitative needs and the
                gravity of this offense and we feel a lesser sentence would
                depreciate from the seriousness of this crime and we feel
                you are in need of correctional treatment that can be
                provided most effectively by your commitment to an
                institution.

          Sentencing Transcript (pp. 18~19).

          The Court considered the nature and gravity of the offense, the statutory limit

of incarceration,     the Pennsylvania    Sentencing.   Guidelines,   and the presentence

report.    The reasoning of the Court as set forth in the sentence colloquy adequately

supports the sentence imposed against Appellant:         Therefore, Appellant's final issue

is without merit.

          Wherefore, it is respectfully submitted that this appeal is without merit and

should be denied.




                                                                            JR., JUDGE


0
LU
-
-'
u,




                                               12